Order entered October 10, 2016




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00298-CR

                      MONTRANCE TYRONE ROBERSON, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 195th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F15-51843-N

                                             ORDER
       The reporter’s record was due July 7, 2016. When the record was not filed, we abated

this case for a hearing.      We reinstated the case, adopted the trial court’s findings that

recommended court reporter Sandra Hughes receive a three-week extension of time, and ordered

the reporter’s record filed no later than September 21, 2016. To date, Ms. Hughes has not filed

the reporter’s record or communicated with this Court.

       The Court ORDERS court reporter Sandra Hughes to file the reporter’s record within

FIFTEEN DAYS of the date of this order. If Ms. Hughes fails to file the reporter’s record by

the time specified, the Court will utilize its available remedies, which may include ordering that

Sandra Hughes not sit as a court reporter until she files the reporter’s record in this appeal.
        We DIRECT the Clerk to send copies of this order to the Honorable Fred Tinsley,

Presiding Judge, 195th Judicial District Court; Sandra Hughes, court reporter, and to counsel for

all parties.



                                                    /s/    LANA MYERS
                                                           JUSTICE